Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 1 of 66

Fill in this information to identify your CE

 

| United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 

Case number (if known):

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

Chapter you are filing under.

Chapter 7
QO Chapter 11
QO) Chapter 12
O Chapter 13

FILED
FEB 26 2020

CLERK, U.S. BANKRUPTCY COURT
NORTHERN DISTRICEREMAARis is an
amended filing

12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
Joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as pLssible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question. :

Identify Yourself

 

4. Your full name

Write the name that is on your
government-issued picture
identification (for example,
your driver's license or
passport).

Bring your picture

identification to your meeting
with the trustee.

‘2. All other names you
have used in the last 8
years

Include your married or
maiden names.

3. Only the last 4 digits of
your Social Security
number or federal
Individual Taxpayer
Identification number

Official Form 101

—_

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
JEAN

First name First name i
YVES

Middle name Middle name

ANTHIS

Last name Last name

 

Suffix (Sr., Jr., I, IM)

 

Suffix (Sr., Jr., I, I)

 

 

 

 

 

 

 

 

 

 

 

 

First name First name
Middle name Middle name
Last name Last name

First name First name
Middle name Middle name
Last name Last name

xxx — xx -—_8 3.6 3 XXX — XX —
OR OR

9x - x - O9xx - x -

Voluntary Petition for Individuais Filing for Bankruptcy

page 1
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 2 of 66

JEAN Y. ANTHIS

First Name Middie Name

Debtor 1

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5 Where you live

|

Meee ca EOR TRE

|
6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

Last Name
About Debtor 1:

1d | have not used any business names or EINs.

Case number (known)

 

Business name

 

Business name

7175 GASTON AVENUE

Number Street

APT 2323
DALLAS TX
City State

DALLAS COUNTY
County

75214
ZIP Code

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

About Debtor 2 (Spouse Only in a Joint Case):

C) | have not used any business names or EINs.

 

 

 

Business name

 

EIN

Business name

EIN

If Debtor 2 lives at a different address:

 

Number Street

 

 

Number Street

 

City State ZIP Code

 

County

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

 

P.O. Box

 

City State ZIP Code

Tenens wate mts naar

Check one:

Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

(| have another reason. Explain.

(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy

P.O. Box

 

City State ZIP Code

Check one:

C) Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

C) | have another reason. Explain.

(See 28 U.S.C. § 1408.)

 

 

 

 

page 2
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 3 of 66

Debtor 1
Firat Name

JEAN Y. ANTHIS

Middle Name

Case number (# known),

 

Last Name

Tell the Court About Your Bankruptcy Case

 

7. The chapter of the
Bankruptcy Code you
are choosing to file
under

ile hee

8. How you will pay the fee

9. Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

11. Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Chapter 7
C) Chapter 11
QC) Chapter 12
CL) Chapter 13

ra nee temas - ow —————
ronan ree TORR tyre tastier ono

4 | will pay the entire fee when I file my petition. Please check with the clerk’s office in your
local court for more details abouthow you ma y pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attommey may pay with a credit card or check
with a pre-printed address.

CL) | need to pay the fee in installments. If you choose this option, sign and attach the Application
for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

C) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

No
U) Yes. District When __ ss Gas number
MM/ DD/YYYY
District When __ ss Case number
MM/ DD/YYYY
District When __ ss Gaase number
MM/ DD/YYYY
id No
LJ Yes. Debtor q Relationship to you
District When __ ss Case number, if known
MM/ DD /YYYY
Debtor 1 Relationship to you
District When __ ss Gasse: number, if known
MM/DD/YYYY
CUNo. Go to line 12.
Yes. Has your landlord obtained an eviction judgment against you?

id No. Go to line 12.

LJ Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 4 of 66

Debtor 1 JEAN Y. ANTHIS Case number (i known)

First Name Middle Name Last Name

 

 

Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor &4 No. Goto Part 4.
of any full- or part-time
business? Q) Yes. Name and location of business

A sole proprietorship is a

business you operate as an - - G
individual, and is not a Name of business, if any

separate legal entity such as

 

 

 

 

: hip,
a corporation, partnership, or Number Sheet Go
If you have more than one ao
sole proprietorship, use a
separate sheet and attach it 0
to thi tition. - O
ote City State ZIP Code
Check the appropriate box to describe your business:
C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
CQ) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Stockbroker (as defined in 11 U.S.C. § 101(53A))
| Commodity Broker (as defined in 11 U.S.C. § 101(6))
L) None of the above
13. Are you filing under If you are filing under Chapter 11, the cour must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tx retum or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
No. | ot fill ;
For a definition of small am ing under Chapter 11
business debtor, see UI No. lam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code. 3

Q) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition the
Bankruptcy Code.

porta: EES if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you ownorhave any [QNo

property that poses or is ;
alleged to pose a threat C) Yes. What is the hazard??

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property??
Number Street

 

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 5 of 66

Debtor 1 JEAN Y. ANTHIS

First Name Middle Name

Lest Name

Case number Gt known)

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

45. Tell the court whether
you have received a
briefing about credit
counseling.

The flaw requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

L) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

OQ) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temLorary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it bCfore you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CL) tam not required to receive a briefing about
credit counseling because of:

O Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not requiled to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

CJ | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CI | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptDy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CI I certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temorary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it bCfore you filed for
bankruptcy, and what exigent circumstancel
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
Still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
one. for cause and is limited to a maximum of 15
ays.

C) lam not required to receive a briefing about
credit counseling because of:

QO Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

() Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

Q) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not requiled to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 5
Debtor 1

Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 6 of 66

First Name

JEAN Y. ANTHIS

Case number (i known),
Last Name

Answer These Questions for Reporting Purposes

16. What kind of debts do

17.

19.

20.

you have?

Are you filing under

Chapter 7?

Do you estimate that after
any exempt property is

excluded and

administrative expenses

are paid that funds will be

available for distribution
_to unsecured creditors?

. How many creditors do
you estimate that you

owe?

How much do you

estimate your assets to

be worth?

How much do you

estimate your liabilities

to be?

For you

Official Form 101

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

UL) No. Go to line 16b.
id Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or inveLtment.

C2 No. Go to line 16c.
Ul] Yes. Go to line 17.

16c. State the type of debts you owe that are no consumer debts or business debts.

 

aS TALS aa eS AE Aa MR TE OT ESS" Aa te eal ate At an

LJ No. | am not filing under Chapter 7.

id Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded atd
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

Wf No
L] Yes

aeeeEEE CNN Pa ER aE

id 1-49
C) 50-99

LJ 100-199
U1 200-999

$0-$50,000

LJ $50,001-$100,000
L) $100,001-$500,000
() $500,001-$1 million

SR aS Ae et SR ES . - = —

CI $0-$50,000

C) $50,001-$100,000
(4 $100,001-$500,000
[al $500,001-$1 million

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of
title 11, United States Code. | understand the relief available under each chapter 7, and | choose to proceed under
Chapter 7.

If no attorney represents me and ! did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified i this petition.

| understand making a false statement, coealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

x Last (ly dl x

 

ignature of Debtor 1

Executed ond ; ZY
MM // DD’ /YYYY

Signature of Debtor 2

Executed on
MM / DD /YYYY

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 7 of 66

Debtor 1 JEAN Y. ANTHIS

Case number (f known)

 

First Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101

x (kant L AP thn x

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affet your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, includingthe benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required 0 file with the
court. Even if you plan to pay a particular debt ou side of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as Cxempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding pr(perty, falsifying records, or lying. Individcal bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attomey. The court willnot treat you different ly because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws thatapply.

Are you aware that filing for bankCptcy is a serious action with long-term financial and legal
consequences?

O) No
i@ Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

OU No

id Yes

Did you pay or agree to pay someone who is notan attorney to help you fill out your bankruptcy forms?
i No

U) Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

 

 

 

 

 

ighature of Debtor 1 Signature of Debtor 2
Date OA Khe ZOPC Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone 5616284933 Contact phone
Cell phone 5616284933 Cell phone
Email address JEAN-ANTHIS@GMAILCOM Email address

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 8 of 66

Fill in this information to identify your eene
|

Debtor 1 JEAN Y. ANTHIS

First Name Middie Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 

Case number UC} Check if this is an
(If known) .
amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information — 12/15

 

Be as complete and accurate as possible. If two married people are fillng together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of thiD page.

EEE sumearize Your Assets

 

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

 

1a. Copy line 55, Total real estate, from Schedule A/B wc ccccccscsssesssssssessessssecseseessssassaesstsonsersarssssstevansatsassocssssesansecesseceecese $ ___0.00
1b. Copy line 62, Total personal property, from Schedule A/B.........ccccssccssscsssssssssessssssssessssressesrensasssessisssuvarsssssesereesesteseeses $ 21990.00
1c. Copy line 63, Total of all property on Schedule A/B ooo... cecccccescsccesssecssseesesscesseneesssssevsnsatssssassensseasesceessssassusuecesseceassecses $ 21990.00
| Part 2: | Summarize Your Liabilities
Your liabilities

: Amount you owe
2. Schedule D: Creditors Who Have Claims SecuredUby Property(Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ 19496.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F .........ccccccssesssscscescssescseseee $ —_____9.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EVF .......c.cc.ccccccssscesecssesescees

Py (nonprionty + 5 170884.92
Your total liabilities $___ 190380.92
EES summarize Your Income and Expenses

4. Schedule |: Your incorne (Official Form 1061)

Copy your combined monthly income from line 12 of Schedule [..........ccccceccccscsscsscesesscsessesensscessusessarecssssessussseessecesseceeees $ ____ 2599.08
5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22c¢ of Schedule JS ..........cccccceccescesssssssseseescseseusessssestseusesassesnsauttsresssssvessecsesesseseseeees $ 2610.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 9 of 66

Debtor 1 JEAN Y. ANTHIS Case number (# known)

First Name Middle Name Last Name

ES ewes These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

C1 No.
Yes

emcees eNom teste * - Bie eer are

7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

Q) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

eee er,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14. 3309.6
$ -66
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
Total claim
From Part 4 on Schedule E/F. copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) § 121559.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as 5 0.00
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plan, and other similar debts. (Copy line 6h.) + 0.00
9g. Total. Add lines 9a through 9f. $ 121559.00
Official Form 106Sum Summary of Your Assets and Liabilities and( Certain Statistical Informaton page 2
  

Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 10 of 66

 

pebtor? JEAN Y. ANTHIS

Fill in this information to identify your case and this cae

  
 

 

First Name Middie Name

 

 

Debtor 2

 

Last Name

 

    

 

(Spouse, if filing) First Name Middle Name
United States Bankruptcy Court for the:

Case number

NORTHERN DISTRICT OF TEXAS

Last Name

 

    
 
  

 

 

L) Check if this is an

 

Official Form 106A/B

 

Schedule A/B: Property

amended filing

12/15

In each category, separately list and describe items. List an asset only once. If an assefits in more than one category, list the asset in the
category where you think it fits best. Be ascomplete and accurate as possible. If two married people are filing together, bot h are equally
responsible for supplying correct information. If more space i needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

} pace 1: ES Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

i No. Go to Part 2.
C) Yes. Where is the property?

11.

 

QO
Street address, if available, or other description

Oo

City State ZIP Code

County

If you own or have more than one, list here:

1.2. o
Street address, if available, or other description

 

OQ
State ZIP Code

City

County

Official Form 106A/8

What is the property? Check all that apply.
O Single-family home

(J Duplex or multi-unit building

LC) Condominium or cooperative

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

 

LJ Manufactured or mobile home entire property? portion you own?
) Land $ $

Cd Investment property

C timeshare Describe the nature of your ownership
© other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
CJ Debtor 1 only

Cl Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

Other information you wish to add bout this item, such as | ocal
property identification number:

 

C) Check if this is community property
(see instructions)

 

What is the property? Check all that apply.
LI Single-family home

(J Duplex or multi-unit building

() Condominium or cooperative

Do not deduct secured claims or exemptions. Put
‘the amount of-any secured claims on Schedule D
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

 

() Manufactured or mobile home entire property? portion you own?
C) Land $ $

C) Investment property

() Timeshare Describe the nature of your ownership
O other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
() Debtor 1 only

C] Debtor 2 only

U) Debtor 1 and Debtor 2 onty

C At least one of the debtors and another

 

LL) Check if this is community property
(see instructions)

Other information you wish to add bout this item, such as | ocal
property identification number:

 

Schedule A/B: Property page 1
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 11 of 66

JEAN Y. ANTHIS

First Name Middle Name

Debtor 1

1.3.

Last Name

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that mumber here, «0.00.0... ccesceceeeeessssanssacsceeeeseassessenseneasecsaunsscscessuuansnanesses >

Be Describe Your Vehicles

What is the property? Check all that apply.
QO Single-family home

O Duplex or multi-unit building

CL) Condominium or cooperative

C) Manufactured or mobile home

LJ Land

QO Investment property

C) Timeshare

U) other

 

Who has an interest in the property? Check one.
C) Debtor 4 only

C) Debtor 2 only

L) Debtor 1 and Debtor 2 only

() At least one of the debtors and another

Case number (if known),

Do not deduct secured ciaitns or exemptions, Put
the amount of any secured claims on Schedule D.
Creditors Who Have Claims Secured by Property

Current value ofthe Current value of the
entire property? portion you own?

§ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

QO Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property Identiflcation number:

 

 

$ 0.00

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

LI No
| Yes
3.1, Make: MINI COOP
Model: CLUBMAN
Year: 2016
29500

Approximate mileage:

Other information:

| GOOD CONDITION

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:
Other information:

Official Form 106A/B

Who has an interest in the property? Check one.

4 Debtor 1 only

CQ Debtor 2 only

() Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Q) Debtor 1 only

L) Debtor 2 only

C) Debtor 4 and Debtor 2 only

CJ At least one of the debtors and another

L) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D-
Creditors Who Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

$ 13725.00 $ 13725.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured clainis on Schedule D.
Creditors Who Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

page 2
oebtor Case Pr QRidigin? Doc 1 Filed 02/26/20 Entered 0

 

First Name Middle Name

3.3. Make:
Model:
Year:
Approximate mileage:
Other information:

3.4. Make:
Model:
Year:
Approximate mileage:
Other information:

Last Name

Who has an interest in the property? Check one.

(2) Debtor 4 only

C) Debtor 2 only

(] Debtor 1 and Debtor 2 only

L] At least one of the debtors and another

QO) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 1 only

LJ Debtor 2 only

UJ Debtor 1 and Debtor 2 only

(C At least one of the debtors and another

() Check if this is community property (see
instructions)

2/26/20 14:23:03 Page 12 of 66

Case number (f Anown)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D.
Creditors Who Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No
OQ) Yes

4.1. Make:
Model:
Year:

Other information:

If you own or have more than one, list here:

4.2, Make:
Model:
Year:
Other information:

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.

() Debtor 4 only

C) Debtor 2 only

(CJ Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Cl Debtor 1 only

(J Debtor 2 only

(J Debtor 1 and Debtor 2 only

() At least one of the debtors and another

C) cheek if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D
Creditors Whe Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D.
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

13725.00

 

page 3
eter Case 407984 h7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 13 of 66

Case number ( known)

 

 

First Name Middle Name Last Name

FEES vescrve Your Personal and Household Items

 

Current value of the

Do you own or have any legal or equitable interest in any of the following items? :
portion you own?

 

Do not deduct secured claims
or exemptions
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
LJ No po oe wae te ate ot
© Yes. Describe......../ BED, BEDDING, CHAIRS, COOKING UTENSILS, COUGH, EATING ls 1000.00
i UTENSILS, MICROWAVE, PICTURE FRAMES, AND TOWELS. | &_———
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, prinDers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
QC) No : = Si ee
id Yes. Describe.......... | COMPUTER, OTHER, ‘SMARTPHONE, , AND TV ls 600.00
a es
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
i@ No wa en ty
LJ Yes. Describe.......... | ls 0.00
pee — = ee ree nS
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
id No ee eee Rai ee ey
UL) Yes. Describe.......... | . ls 0.00
— _ pa a
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
@ No a i i ge
U] Yes. Describe.......... l. 0.00
11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
O No pee ee ene a nn
Yes. Describe.......... ALL CLOTHES AND FOOTWEAR | $ 200.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
UO No eS rR 7 <i “era BSS a eae eee
i Yes. Describe.......... i {EARRINGS $ 5.00

13.Non-farm animals
Examples: Dogs, cats, birds, horses

Wd No —=— an a lewd oninnon 25min ar OS hl eat

C2 Yes. Describe........

$ 0.00

14. Any other personal and household Items you did not already list, including any health aids you did not list

 

id No Co ee _ ce
LJ Yes. Give specific | : a
information. ............0: oe ee | $ 0.00
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 1805.00
for Part 3. Write that mumber here oo... ccc ccssceescssssesssessesseteessssesesasecesseess Cecesessssssseccessesesssvestsssssecssssectsessesessesescecensees > *

 

 

 

Official Form 106A/B Schedule A/B: Property page 4
Case AOR ORTH’ Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 14 of 66

 

 

 

 

 

 

 

 

 

Debtor 1 Case number (f known)
First Name Middle Name Last Name
RS ones Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
L} No
=
VOS oe cceececseeeecseeeseetensesescsrseeuceensecseasssnessesesasssessesdsessanssenseescaesseutacsaseosseuussauessesvssssasssansssnseceesenenssenesenece Qo... CASH occ $ 200.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
C) No
Yes. institution name:
17.1. Checking account: BANK OF AMERICA $ 500.00
17.2. Checking account: CITIGROUP 4 $ 20.00
17.3. Savings account: CITIGROUP $ 50.00
17.4. Savings account: $
17.5. Certificates of deposit: $

 

 

17.6. Other financial account:

 

A

17.7. Other financial account:

 

17.8. Other financial account:

 

 

 

 

 

 

 

$
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
No
ne Institution or issuer name:
$
$
$

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

 

No Name of entity: % of ownership:
LI Yes. Give specific %
information about —______
HEM... eeeecreesees %, $
% $

Official Form 106A/B Schedule A/B: Property page 5
<P} 1 Filed 02/26/20 E 02/26/20 14:23:03 P 15 of 66
Debtor 1 Casha NTH oc led 02/26/ ntered 02/26/ age O

 

Case number @ known),

 

First Name

Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering thom.

W No

LI Yes.

Give specific

information about

Issuer name:

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

Wd No
Q) Yes

. List each

account separately. Type of account: Institution name:

401(k) or similar plan:

 

Pension plan:

 

IRA: a

Retirement account:

 

Keogh:

 

Additional account:

 

Additional account:

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others

UC) No

Institution name or individual:

Electric: AMBIT ENERGY

Gas:

 

Heating oil:
Security deposit on rental unit: WINSTED AT WHITEROCK

Prepaid rent:

 

 

Telephone: oO

Water:

 

Rented furniture: G

Other:

 

23. Annulties (A contract for a periodic payment of money to you, either for life or for a number of years)

1 No

Official Form 106A/B

Issuer name and description:

 

 

TH/|

.

 

 

Schedule A/B: Property

page 6
pebtor | Case £0308 14.fyn7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 16 of 66

Case number (if known)

 

First Name Middle Name Last Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
No

CD Ve oss nenenannnnn Institution name and description. Separately file the records of any interests.11 U.S.C. § 524(c):

 

 

 

§

25. Trusts, equitable or future interests in property (other than anything listed in line (4), and rights or powers
exercisable for your benefit

No
Cl Yes. Give specific
information about them.... | $ 0.00

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

W no

LI Yes. Give specific
information about them.... '§ 0.00

 

27. Licenses, franchises, and other general Intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

 

No ee
CL] Yes. Give specific | '
information about them... i$ 0.00
ee Fen AN = he AS RE te ere ega, eect musa cond
Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
28. Tax refunds owed to you
i No oe oo
UI Yes. Give specific information Federal: $

you already filed the returns
and the tax years. ...........ecee

State:

 

|
about them, including whether

Local:

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, proCerty settlement

@ no

CU] Yes. Give specific information.............. a |

 

 

Alimony: $
| Maintenance: $
' Support: §
| Divorce settlement: Su
i oe a Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
@ No _. oe ee eee .
C] Yes. Give specific information............... :
$ 0.00

 

Official Form 106A/B Schedule A/B: Property page 7
Case KOR 9G HN? Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 17 of 66

Debtor 1 Case number ( known),

 

First Name Middle Name Last Name

31. Interests in insurance policies
Examples: Health, disability, or life insurance;health savings account (HSA);credit, homeowner’s, or renter’s insurance
No
LJ Yes. Name the insurance company

. ~~ Company name: Beneficiary: .
of each policy and list its value. ... pany enenerary Surrender or refund value:

SUNLIFE MARGARET ANTHIS $ 0.00

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

4 No

Cd Yes. Give specific information............. |

 

 

 

 

be Oe $ °”
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
id No aE UNE RRL nm we em ee et ee ee meme eo a
) Yes. Describe each claim... |
eS 0.00
34. Other contingent and unliquidated claims of every nature, including counterclaimso f the debtor and rights
to set off claims
id No Se ae
Q) Yes. Describe each claim. «0.0.0.0... |
a a ES es 0.00
35. Any financial assets you did not already list
7, | No coe moa - ed en RN A oe menicntanenetnny
L) Yes. Give specific information............ Bo . | 5 0.00
36. Add the dollar vaiue of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that MUMDET MELE cece cccccssssssesecescceesssseteecsceccsccenseeescceseeseee Chessesesececsssnsteeceesssntiseeseesssseecessnsvacesessssseseesen > $_ 6460.00

 

 

 

ca Describe Any Business-Related Propert] You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
i No. Go to Part 6.
L) Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commisslons you already earred

QO) No nn REO a ere EE OTN PSE a i ee a

C) Yes. Describe......:

 

Lo ee eee ee cee ee com ene ec a ne gc

39. Office equipment, furnishings, and suppli0
Examples: Business-related computers, sofl ware, modems, prirters, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

QO) No Sie a a a a
C) Yes. Describe.......

pariah = = ee ee as wn ee arena: ae Senn om NR th ee

 

Official Form 106A/B Schedule A/B: Property page 8
Case 207 ORTH’ Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 18 of 66

Debtor 1 Case number (ff known)

 

First Name Middie Name Last Name

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Ol No
OQ Yes. Describe......'

| bo

~ a a Sn A lt eee me Nm Rem ie

41. Inventory

CL) No ee ee

O) Yes. Describe.......

3

42. Interests in partnerships or joint ventures

 

 

 

 

 

 

 

 

 

 

 

 

 

() No
UL) Yes. Describe....... Name of entity: % of ownership:
% $
‘ $
% $
43. Customer lists, mailing lists, or other compilations
CL} No
U) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
QO No —— a mee TINE ME EI ee man ame ee ee 0 —
L) Yes. Describe........ oe
i)
44.Any business-related property you did not already list
QI No
L) Yes. Give specific
information ......... q $
0 $
q $
B §
q 3
Qo $
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached 0
for Part 5. Write that number here |... ccc cece cscs ceeseece cee cenesesesuecsenusenasees CL issesccetssessuessesusessasssanssseossesesseusscoucssecsesseee see => §

 

 

 

Describe Any Farm- and Commer _ial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, listit in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property 2

Wf No. Go to Part 7.
C) Yes. Go to line 47.

Current value of the

portion you own?
Do not deduct secured claims
or exemptions.
47. Farm animals

Examples: Livestock, poultry, farm-raised fish

LJ No

es acc a ae mre enn ne SR

$

 

— ore pr a i i en re . ig scents “ieee a

Official Form 106A/B Schedule A/B: Property page 9
Cage o03Qeiaigin7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 19 of 66

Debtor 1 Case number (f known)

 

First Name Middle Name Last Name

48. Crops—either growing or harvested

 

 

LC) No [OTT rote ret nnn ne rm a mm bene nm '
L) Yes. Give specific . |
information. ............ i $
De et cn nen rene ep _]
49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
LJ No
i I (nn oe $$
i
— — neve = ome ‘am mene eee am a, — - a sm cen = md a an 1 aneenrmenan= ser own $e
50. Farm and fishing supplies, chemicals, and feed
U2 No
CD Ves ice as ‘oem mer mameceummnsmanee motes tt mitt en femmg
[a ok oe ee
51. Any farm- and commercial fishing-related property you did not already list
QI No a -
Cl Yes. Give specific : , , Oe
information. ............: 5
Be cc op mee oe ——— — — ener ren nN mnt oretorener perer
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached 0.00
for Part 6. Write that mumber Ore .o............ccccsscssssssssesesessssssessccsssseseseseunsensseuensee CB cccetcsvscsbessesczeceseuteteeseneceseeesusstescoseecesee »> |§ *

 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

 

 

W No ro ste Se wena nn ln TE an en ir en one
Cl Yes. Give specific |
information............. i

54. Add the dollar value of all of your entries from Part 7. Write that number hore ...................0ccccccsssesecsecssscssssesessseseecsees > 3 0

 

 

 

List the Totals of Each Part of this Form

 

 

55. Part 1: Total real estate, We 2 occ ccccccsccccscsssssssessssssunsessssssssescnesessestusensanssenssentuusesseseseeneuenuessersecesesstateteteasssesessseeseescesece o> $ 0.00
56. Part 2: Total vehicles, line 5 $ 13725.00

57. Part 3: Total personal and household items, line 15 $ 1805.00

58. Part 4: Total financial assets, line 36 $ 6460.00

59. Part 5: Total business-related property, line 45 $ 0

60. Part 6: Total farm- and fishing-related property, tine 52 $ 0.00

61. Part 7: Total other property not listed, line 54 +s 0

62. Total personal property. Add lines 56 through 61. ..cc.scssssns § 21990.00 \copy personal property total > +g 21990.00
63. Total of all property on Schedule A/B. Add line 55 + line 62..........ccssssssscssssssssssssssssssssssesoccsssseesesssssstetettssusssastesseseeees $ 21990.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
Re: JefPaéAr2b30614-bjh7 Doc 1 Filed 02/26/20
Overflow - Schedule A/B

Question 17:

Type
Institution Name

Value

Type

Institution Name

Type

Institution Name

Overflow - Schedule A/B

Checking Account
CIC Bank (France)

5400

Checking Account

HSBC

Checking Account

Navy Federal

Entered 02/26/20 14:23:03 Page 20 of 66

Page 1 of 1
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 21 of 66
Fill in this information to identify your er

Debtor 1 JEAN Y. ANTHIS

First Name Middle Name Last Name

      

 

       
 
     

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 

  
   
 
  

UL) Check if this is an
amended filing

Case number
(if known)

 

  

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so Is to state a
specific dollar amount as exempt. Altematively, you may claim the full fair market value of the property being exempted up to the amount
of any appticable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, aven if your spouse is filing with you.

You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
CL) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you clalm as exempt, fill in the information below.

Brief description of the property and line on Current value of the © Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
foscription: HOUSEHOLD GOODS $ 1000.00 Wg 1000.00 TUS.C. § 522(4)(3)
Line from C2 100% of fair market value, up to
Schedule A/B: § any applicable statutory limit
ieee otion: ELECTRONICS $ 600.00 Ag 600.00 UUS.C.§ 522s)
Line from ; U2 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Soseription: CLOTHES $ 200.00 Ag 200.00 N1US.C. § 5223)
Line from L) 100% of fair market value, up to
Schedule A/B: 1 any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

No
LJ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

QO) No
QO) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03
JEAN Y. ANTHI

Debtor 1

 

First Name

Middle Name

Ee Additional Page

Brief
description:
Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief

Last Name

Case number (if known)

Page 22 of 66

 

Amount of the exemption you claim

Check only one box for each exemption

 

 

QO) 100% of fair market value, up to

 

C2 100% of fair market value, up to

 

L) 100% of fair market value, up to

 

OQ) 100% of fair market value, up to

 

L] 100% of fair market value, up to

 

C) 100% of fair market value, up to

 

) 100% of fair market value, up to

 

L) 100% of fair market value, up to

 

LC} 100% of fair market value, up to

 

LJ 100% of fair market value, up to

 

C) 100% of fair market value, up to

Brief description of the property and line Current value of the
on Schedule A/B that lists this property portion you own
Copy the value from
Schedule A/B
JEWELRY $ 500 Ws 5.00
any applicable statutory limit
CASH $ 200.00 5 200.00
16 any applicable statutory limit
BANK OF AMERICA $ 500.00 ff $ 500.00
A? any applicable statutory limit
CITIGROUP $ 20.00 Ww $ 20.00
17 ;
— any applicable statutory limit
CIC BANK (FRANCE) $ 5400.00 [of 5 5400.00
17 any applicable statutory limit
HSBC $ ee | $ 0.00
j7__ any applicable statutory limit
NAVY FEDERAL $ 0.00 wf $ 0.00
17
_—— any applicable statutory limit
CITIGROUP $ 50.00 w $ 50.00
17 any applicable statutory limit
AMBIT ENERGY $ 40.00 aA $ 40.00
22 any applicable statutory limit
WINSTED AT WHITEROCK $ 250.00 ff $ 250.00
22 any applicable statutory limit
INSURANCE PLAN 5 0.00 w $ 0.00
31.1 any applicable statutory limit
$ Os

description:

Line from
Schedule A/B:

Official Form 106C

 

L) 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Specific taws that allow exemption

11 U.S.C. § 522(d)(4)

11 U.S.C. § 522(d)(5)

11 U.S.C. § 522(a)(5)

11 U.S.C. § 522(a)(5)

11 U.S.C. § 522(0)(5)

11 U.S.C. § 522(a)(5)

11 U.S.C. § 522(0)(5)

11 U.S.C. § 522(4)(5)

11 U.S.C. § 522(d)(5)

11 U.S.C. § 522(d)(5)

11 U.S.C. § 522(d)(5)

page 2
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 23 of 66

Fill inthis information to identify your case:

JEAN Y. ANTHIS

 

 

Debtor 1

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name ilddle Name Last Name

United States Bankruptcy Court for the; NORTHERN DISTRICT OF TEXAS

Case number
{lf known)

 

U2 Check if this is an
amended filing

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are fillng together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number {if known).

 

12/15

1. Do any creditors have claims secured by your property?
Q) No. Check this box and submit this form to the court with your other schedules, You have nothing else to report on this form.
Yes. Fill in all of the information below.

iro List All Secured Claims

 

2. List all d claims. If a creditor h th secured claim, list the credit tly oe roe eC
| 2. List all secured claims. editor has more than one secured claim, list the creditor separately amount ofclaim Vai
for each claim. !f more than one creditor has 4 particular claim, list the other creditors in Part 2. Do not deduct the that See De fed
As much as possible, list the claims in alphabetical order according to the creditor’s name. value of collateral, claim ons

[24] CAPITAL ONE AUTO FINAN s_19496.00 s; 13725.00 ; 5771.00

Creditor’s Name

3901 DALLAS PKWY

Describe the property that secures the claim:

 

 

| VEHICLE CLUBMAN MINI COOP

 

 

 

 

Number Street i __|
As of the date you file, the claim is: Check all that apply.
C2 Contingent

PLANO TX... 75093 0 unliquidated

City State ZIP Code Q Cisputed

Who owes the debt? Check one. Nature of lien. Check all that apply.

a Debtor 1 only

O) Debtor 2 only

(J Debtor 1 and Debtor 2 only

UO) Atleast one of the debtors and another

O) Check if this claim relates to a
community debt
Date debt was incurred

ee

a An agreement you made (such as mortgage or secured
car loan)

Q Statutory lien (such as tax lien, mechanic's lien)

uO Judgment lien from a lawsuit

C) Other {including a right to offset)

___Last 4 digits of account number 1001 ___

Describe the property that secures the claim: $ $ $

 

 

 

 

 

 

Creditor's Name —————S ns iter

Number Street re _ |
As of the date you file, the claim is: Check all that apply.
O Contingent
C) unliquidated

City State ZIP Code O bisputed

Who owes the debt? Check one.

() Debtor 1 only

OC) Debtor 2 only

(2 Debtor 1 and Debtor 2 only

CI Atleast one of the debtors and another

CJ Check if this claim relates to a
community debt

Date debt was incurred

Add the dollar value of your entries in Column A on this page. Write that number here:

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

Nature of lien. Check all that apply.

OQ An agreement you made (such as mortgage or secured
car loan)

O) Statutary lien (such as tax lien, mechanic's lien)

Q Judgment lien from a lawsuit

CO other (including a right to offset)

Last 4 digits of account number __

55)—
ntered 02/26/20 14:23:03 Page 24 of 66

  

Fill in this information to identify your case:

|
Debtor1 JEAN Y. ANTHIS

First Name Middle Name Last Name

 

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

UJ Check if this is an

 

 

 

Case number

(If known) amended filing
Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for credito(s with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts ald Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Claims

‘4. Do any creditors have priority unsQured claims against you?
No. Go to Part 2.
C) ves.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim:jlist the other creditors in Part 3

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
Total claim — Priority. Nonpriority

 

 

 

 

 

 

 

 

 

 

 

 

 

 

amount amount
2.1
G Last4digitsofaccountnumber ss  t—“‘é‘S $ $
Priority Creditar’s Name
z When was the debt Incurred?
Number Street
7 As of the date you file, the claim is: Check all that apply.
q .
City State ZIP Code C1 Contingent
| C2 unliquidated
Who incurred the debt? Check one. OQ bisputea
O) Debtor 1 only
CQ) Debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only (1 Domestic support obligations
At least one of the debtors and another O) Taxes and certain other debts you owe the goverment
CI Check if this claim is for a community debt Q) Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
Ol No CJ other. Specify
Oe Net asst ti = . ress
b2 qo Last 4 digits of accountnumber $ $ $
Priority Creditor’s Name
4 When was the debt incurred?
Number Street
a As of the date you file, the claim is: Check all that apply,
4 C) Contingent
City State ZIP Code C] unliquidated
Who incurred the debt? Check one. C1 Disputed

C) Debtor 1 only

(J Debtor 2 only

C Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

Type of PRIORITY unsecured claim:

() Domestic support obligations

(2) Taxes and certain other debts you owe the government
Q) Claims for death or personal injury while you were

 

L) Check if this claim is for a community debt intoxicated

Is the claim subject to offset? C1 other. Specity
1 No

QO Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1
pebtor1 CASEADBOGIMS|N7 Doc 1 Filed 02/26/20 Entered 02/26/20.14:23:03 Page 25 of 66

Firet Nana Middle Name Last Name

 

 

List All of Your NONPRIORITY Unsecured Claims

| 3. Do any creditors have nonpriority unsecured claims against you?
i

No. You have nothing to report in this part. Submit this form to the court with your other schedules. |
G Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each clalC. If a creditor has more than one
nonpririty unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
claims fill out the Continuation Pagl of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

i] Total claim 2.
AAFCU
| qo Last 4 digits of account number 2358
' Nonpriority Creditors Name a $ 266.00 |
PO BOX 619001 4 When was the debt incurred? 4/ 26/ { 7 i
Number Street
DFW AIRPORT Oo ™ 75261
City State ZIP Code As of the date you file, the claim is: Check all that apply.
C] Contingent
Who incurred the debt? Check one. ) Unliquidatea
44 Debtor 1 only QO) Disputed
O Debtor 2 only
(2) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C2) Atleast one of the debtors and another OQ Student toans
U) Check if this claim is for a community debt (] Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? C2 Debts to pension or profit-sharing plans, and other similar debts
id No W other. Specify CREDIT CARD
UC) Yes
2_| AMERICAN CREDIT ACCEPTANCE Last 4 digits of account number UNKNOWN _
Nonpriority Creditors Name When was the debt Incurred?
340 EAST MAIN STREET 4
Number Street
SPARTANBURG 4 sc 29302 As of the date you file, the claim is: Check all that apply.
City State ZIP Code

Q) Contingent
Who incurred the debt? Check one. C Unliquidated
Debtor 1 only C1 Disputed
(2) Debtor 2 only

OC Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

 

 

 

 

 

 

 

 

OQ) Atleast one of the debtors and another (Student loans
QI Obligations arising out of a separation agreement or di

C) Check if this claim is for a community debt that you did not report as priority claims em TEN

is the claim subject to offset? O) Debts to pension or profit-sharing plans, and other similar debts

@ No & other. specify AUTOMOBILE

O Yes '

C _ sie
* | BANK OF AMERICA q Last 4 digits of account number UNKNOWN _

Nonprionily Greditor’s Name ; s__ 2082.00
When was the debt incurred? al ) 1 6

4060 OGLETOWN STANTON RD q

Number Street

NEWARK 4 DE 19713 | .

City State FIP Gode As of the date you file, the claim Is: Check all that apply.

Q Contingent
Q) unliquidated
QO Disputed

Who incurred the debt? Check one.
Debtor 1 only
CI Debtor 2 only
C) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 Atleast one of the debtors and another

C2 Student icans

CO) Check If this claim is for a community debt Q) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Is the claim subject to offset?
I No 4 C2 Debts to pension or profit-sharing plans, and other similar debts
oy. Wf Other. Specify CREDIT CARD

es

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 3
Debtor: CASEAORO6MHIGh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 26 of 66

 

Firet Name Middle Name Last Name

umber

 

ea Your NONPRIORITY Unsecured Cilims — Continuation Page

After listing any entries on ts page, number them beginning with 4.4, followed by 4.5, and so forth.

 

44

 

 

 

 

45

 

 

 

Official Form 106E/F

CAPITAL ONE BANK USA
Nonpriority Creditors Name
PO BOX 85015, Q

Number Street

RICHMOND Q VA
City State

 

23285
ZIP Code

 

Who incurred the debt? Check one.

44 Debtor 4 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

O) At least one of the debtors and another

U Check if this claim is for a community debt
Is the claim subject to offset?

a No
UC) Yes

CAPITAL ONE BANK USA
Nonpriority Creditors Name
PO BOX 85015, g

Number Street

RICHMOND g VA
City State

 

23285
ZIP Code

 

Who incurred the debt? Check one.

44 Debtor 1 only

Ql) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

( At least one of the debtors and another

Q) Check if this claim is for a community debt
Is the claim subject to offset?

@ No

CAPITAL ONE BANK USA N
Nonpriority Creditor's Name
PO BOX 85520

Number Street
RICHMOND VA

City State

23285
ZIP Code

Who incurred the debt? Check one.

44 Debtor 1 only

(2) Debtor 2 only

OQ Debtor 1 and Debtor 2 only

C Atleast one of the debtors and another

C] Check if this claim is for a community debt

Is the claim subject to offset?

Gi no
QQ) Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number UNKNOWN _
2016

As of the date you file, the claim is: Check all that apply.

 

When was the debt incurred?

C) Contingent
OQ Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

U2 Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts

id Other. Specity CREDIT CARD

me

Last 4 digits of account number UNKNOWN _

2013

As of the date you file, the claim is: Check all that apply.

300.00,

When was the debt incurred?

Q) Contingent
2 unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QC) Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify CREDIT CARD

=e ‘ os == = Seo PES TTT

+ 483.00

Last 4 digits ofaccountnumber 2450)
When was the debt incurred? 8/ 4/ 1 7

As of the date you file, the claim is: Check all that apply.

OQ Contingent
(unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts

{a Other. Specify CREDIT CARD

page 4
Debtors CASE RA-B0GTFHIN? Doc 1 Filed 02/26/20 Entered 02/26/70 14:23'03 Page 27 of 66

 

First Name Middia Namo Last Name

»,

ee Your NONPRIORITY Unsecured Cilims — Continuation Page

 

After listing any entries on tCis page, number them beginning with 4.4, followed by 4.5, and so forth.

 

47

 

 

 

 

48

 

 

 

Official Form 106E/F

CSU a PER ESR A

CAPITAL ONE BANK USA N
Nonpriarity Creditor’s Name

PO BOX 85520 q

 

Number Street

RICHMOND d VA 23285

 

City State ZIP Code

Who incurred the debt? Check one.

b@ Debtor 1 only

C) Debtor 2 only

C1) Debtor 1 and Debtor 2 only

(I Atleast one of the debtors and another

Cl Check if this claim is for a community debt

Is the claim subject to offset?

A no
CO) Yes

CHASE CARD q

OM ONS KON INTEL EI LOTTE Eee

 

Nonpriority Creditor’s Name
201 NORTH WALNUT STREET O

 

Number Street

WILMINGTON qd DE 19801

 

City State ZIP Code

Who incurred the debt? Check one.

id Debtor 1 only

U) Debtor 2 only

(CQ Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

QO) Check If this clalm is for a community debt
Is the claim subject to offset?

a No
C) Yes

COMCAST CABLE ra
Nonpriority Creditors Name
8014 BAYBERRY ROAD

Number Street
JACKSONVILLE FL

City State

32256
ZIP Code

Who Incurred the debt? Check one.

Debtor 1 only

Q) Debtor 2 only

O) Debtor 1 and Debtor 2 only

C) Atteast one of the debtors and another

C} Cheek if this claim is for a community debt
Is the claim subject to offset?

a No
U2 Yes

Pha RT PEA PEE TE RT EE SINE EEE ER

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of accountnumber 5529)
When was the debt incurred? 1 / 20/ 1 8

As of the date you file, the claim is: Check all that apply.

O) Contingent
Q) uUniiquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

C) Student ioans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CJ Debts to pension or profit-sharing plans, and other similar debts
id Other. Specity CREDIT CARD

SE OE RR RE IE hp

Last 4 digits of account number UNKNOWN _

2016

As of the date you file, the claim is: Check all that apply.

When was the debt incurred?

UO) Contingent
Q) unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

C2 Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C2 Debts to pension or profit-sharing plans, and other similar debts

other. specity CREDIT CARD

— tree ek eae “. me DN Peer awe at nec

Last 4 digits of account number UNKNOWN _
When was the debt incurred? 2014

As of the date you file, the claim is: Check all that apply.

OQ) Contingent
Q) unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts
\a Other. Specify FORMER CABLE BILL

 

s_ 1486.00:

"s.133.00

page 4
Debtor 1

 

First Name Middie Name Last Name

Cage R0-B000FHIgN7 Doc 1 Filed 02/26/20 Entered 02/26/20 14,23.03 Page 28 of 66

NUMbEF GF known

 

Ea Your NONPRIORITY Unsecured Cilims — Continuation Page

After listing any entries on t/lis page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.10

 

 

 

CREDIT ONE BANK NA
Nonpriority Creditors Name

PO BOX 98875 ao

 

Number Street
LAS VEGAS g NV 89193

 

City State ZIP Code

Who incurred the debt? Check one.

bd Debtor 4 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?

@ no
C} Yes

 

4.11

 

 

 

Official Form 106E/F

DEPT OF EDUCATION/NELN Q

 

Nonpriority Creditors Name
121 S 13TH ST g

 

Number Street
LINCOLN o NE 68508

 

City State ZIP Code

Who incurred the debt? Check one.

id Debtor 1 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CL} At least one of the debtors and another

QO) Check if this claim is for a community debt
Is the claim subject to offset?

a No
C) Yes

SEN MRA a IEE ere TES = * ca eaten ett ct nme Sst tam Am

DEPT OF EDUCATION/NELN FP

 

Nonpriority Creditors Name
121 $ 13TH ST

Number Street
LINCOLN NE 68508

City State ZIP Code

Who Incurred the debt? Check one.

4 Debtor 4 only

L) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

Q) Check if this claim is for a community debt
Is the claim subject to offset?

@i no
U) Yes

Total claim =

Last 4 digits of accountnumber 1818

 

i
‘
When was the debt incurred? 7/ 1 9/ 1 7
As of the date you file, the claim is: Check all that apply.

C) Contingent
Q) unliquidated
UJ Disputed

Type of NONPRIORITY unsecured claim:

() Student toans

LJ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CI Debts to pension or profit-sharing plans, and other similar debts

id other. Specify CREDIT CARD

CO ner - —_ ao - a

s 17395.00:
j

Last 4 digits of accountnumber 7463

When was the debt incurred? 11/3/16

As of the date you file, the claim is: Check all that apply.

OC Contingent
O unliquidated
C) Disputed

Type of NONPRIORITY unsecured claim:

a Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

C2 other. Specify

~ - SA MEN FAROE GR tT EE ORR TT SET NE OL ES

Last 4 digits of account number 7163 | __ s $3167.00

When was the debt incurred? 9/ 25/ 1 7

As of the date you file, the clalm Is: Check all that apply. ‘

C) Contingent
Q) Unliquidated
U) Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts
() Other. Specify

Schedule E/F: Creditors Who Have Unsecured Claims page 4
Debtor 1

 

First Name Middle Name Last Name

CaseRQ-BOMHHIgN7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 29 of 66

@ number ( frown)

Your NONPRIORITY Unsecured Cilims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on tlis page, number them beginning with 4.4, followed by 4.5, and so forth. Totat claim i
4
413 7363
DEPT OF clans a Last 4 digits ofaccountnumber /905 $ 25326.00!
Nonpriority Creditors Narne oo
1018 13TH ST 4 When was the debt incurred? 1 1 f 3/ 1 6 |
Number Street As of the date you fil laim i |
LINCOLN 4 NE 68508 of the date you file, the claim is: Check all that apply.
City State ZIP Cade O) Contingent
CL) unliquidated
Who incurred the debt? Check one.  bisputed
id Debtor 1 only
(J Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Student loans
At least one of the debtors and another a Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as priority claims
OQ) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? U) Other, Specify
a No
CI Yes
4.14 | : | _
DEPT OF EDUCATION/NELN Last 4 digits of accountnumber 3/63 3_ 7434.00:
Nonpriority Creditors Name 4 { |
77, Snares When was the debt Incurred? [23/ 8
Number Street be ee
LINCOLN ; NE 68508 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
; QO) unliquidated
Who incurred the debt? Check one. QO Disputed
44 Debtor 1 only
OQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Pf student loans
At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report 88 priority claims
2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Q) Other. Specify
A no
OC Yes
_ 5 15046.00,
s DEPT OF EDUCATION/NELN 4 Last4 digits ofaccountnumber YYVOO
Nonpriority Creditor’s Name
iousuaniee 5 When was the debt Incurred? 9/ 1 Q/ 8
Number Street . .
LINCOLN ; NE 68508 As of the date you file, the claim is: Check all that apply.
City State ZIP Code C2 Contingent
QO) unliquidated
Who incurred the debt? Check one. C2 Disputed
4 Debtor 1 only
U1 Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Student loans
At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
C) Check if this claim Is for a community debt you did not napore as prionty claims
QC) Debts to pension or profit-sharing plans, and other similar debts
Is the clalm subject to offset? C2 other. Specify
a No
CU] Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
bebtor1 CaS€ARO-8OGMRHISN7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 30 of 66

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middia Name Last Name lla
| por: Your NONPRIORITY Unsecured Ciclms — Continuation Page
i eal
After listing any entries on tUis page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim 4
4.16
DEPT OF EDUCATION/NELN 4 Last 4 digits of accountnumber 7263 5 23191.00'
Nonpriority Creditors Name _——
121 13TH ST 5 When was the debt incurred? 9/ 25/ 1 7
Number Street As of the date file, the clai
LINCOLN 4 NE 68508 of the date you file, the claim Is: Check all that apply.
City State ZIP Code Q) Contingent
QO) unliquidated
Who incurred the debt? Check one. QO) disputed
44 Debtor 4 only
CO) Debtor 2 only Type of NONPRIORITY unsecured claim:
a Debtor 1 and Debi 2 only , WZ Student toans
At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
i (2 Check if this claim is for a community debt vourcisinas Repoit ms priority alma
CI Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C1 other. Specify
i no
OC) Yes
aT” saienie ac sna inset mrirsene SHEET — —_ oe ennanmrnineenrertiennsmrin
EVERSOURCE 7 Last4 digits ofaccountnumber 1102) | 3673.00.
Nonpriority Creditors Name . | { |
+ NSTAR WAY 5 When was the debt incurred?
Number Street . .
WESTWOOD 4 MA 02090 As of the date you file, the claim is: Check all that apply.
Ciiy State ZIP Code Q) Contingent
C unliquidated
Who incurred the debt? Check one. QO bisputed
td Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only Q Student loans
At least one of the debtors and another | Obligations arising out of a separation agreement or divorce that
QO Check ff this claim Is fora community debt soucenet report as priority claims
Q) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. specify OTHER
@ No
Q) Yes

 

FAIR COLLECTIONS & OUT Last 4 digits of account number 0462 __

 

 

 

o —
Nonpriority Creditor’s Name
12304 BALTIMORE AVE STE A When was the debt incurred? 1 0/4. 9
Number Street . .
BELTSVILLE ; MD 20705 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code QO Contingent

QO) unliquidated

Who incurred the debt? Check one. O Disputed
44 Debtor 1 only
QO) Debtor 2 only Type of NONPRIORITY unsecured claim:
U1) Debtor 1 and Debtor 2 only (student loans

C) At least one of the debtors and another €) Obligations arising out of a separation agreement or divorce that

you did not report as priority claims
Q) Debts to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? [4 Other. Specify COLLECTION

Gi No
QO] Yes

C) Check if this claim is for a community debt

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
Case Q0-806iHIgN7 Doc 1 Filed 02/26/20 Entered 02/26/2 14:23:03 Page 31 of 66

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 number ¢# known)
First Name Middle Name Last Name
Ea Your NONPRIORITY Unsecured CiCims — Continuation Page
| After listing any entries on tiis page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim ‘
om A
“ UNKNOW |
FIRST CHOICE CREDIT UNION o Last 4 digits of account number UNKNOVW N_ $ 569.00:
Nonpriority Creditors Name 2 0 1 6
1055 SOUTH CONGRESS AVENUE, When was the debtincurred? = CUIO
Number Street . .
WEST PALM BEACH ; FL 38408 As of the date you file, the claim is: Check all that apply.
City State ZIP Code U Contingent
O Unliquidated
Who incurred the debt? Check one. a Disputed
(4 Debtor 4 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O Student toans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
U) Check if this clalm Is for a community debt you did not report as priority claims
QC) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? {4 Other. Specity OLD BANK ACCONT
a No
U) Yes
— = eee eee
MASSACHUSETTS DEPT OF REVENUE Last 4 digits of account number UNKNOWN _ 3213.92
Nonpriority Creditors Name w ; 9 17 }
PO BOX 7089 4 hen was the debt incurred? 0
Number Street as
BOSTON MA 02241 As of the date you file, the claim is: Check all that apply.
City State ZIP Code QO Contingent
Q) unliquidated
Who incurred the debt? Check one. O Disputed
id Debtor 1 only
O Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O Stuaent toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
O Check if this claim is for a community debt you did not report as priority claims
U Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Hf other. specify GOVERNMENT
a No
U) Yes
7 poasiie ceonmeenenecemnesaromen . crsansnesen ericarencnon cme — semis RinicacrSedie i: sas
MERRICK BANK CORP 7 Last 4 digits of account number 7638 _ __ 5844.00
Nonpriority Creditors Name :
PO BOX 9201 ; When was the debt incurred? 8/1 /1 3
Number Street : .
OLD BETHPAGE 5 NY 11904 As of the date you file, the claim is: Check all that apply.
City State ZIP Code O Contingent
nliquidated
QO unii
Who incurred the debt? Check one. Q disputed
44 Debtor 1 only
(2 Debtor 2 only Type of NONPRIORITY unsecured claim:
O) Debtor 1 and Debtor 2 only U Student loans

C2 Atleast one of the debtors and another Q1 Obligations arising out of a separation agreement or divorce that

C) Check if this claim is for a community debt you did not report 3s Prony claims
QC) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? iA Other. Specify CREDIT CARD

Gi no
O) Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
Case Q0-806trHiIsN7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 32 of 66

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Si OT Gf Known)
First Name Middle Name Last Name

Ea Your NONPRIORITY Unsecured Cilims — Continuation Page

: After listing any entries on tGis page, number them beginning with 4.4, followed by 4.5, and so forth. ‘Total claim ; 3

4.22 |
NAVY FEDERAL CR UNION q Last 4 digits of account number 953 Le ¢ 15187 00:
Nonpriority Creditor's Name

j
PO BOX 3700 4 When was the debt incurred? 1 2/ 20/ 1 7 1
Number Street As of the date file. the claim i
MERRIFIELD G VA 22119 of the date you file, the claim is: Check all that apply.
City State ZIP Code CY Contingent
; OO unliquidated

Who incurred the debt? Check one. O bisputed
64 Debtor 4 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only C2 Student loans

Cd At least one of the debtors and another OQ Obligations arising out of a separation agreement or divorce that

you did not report as priority claims

Q) Check if this claim is for a community debt J ;
OC) Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Is the claim subject to offset? id Other. Specity CREDIT CARD
@ No
UO) Yes
= ee —
PORTFOLIO RECOVERY ASSOCIATES, LC Last 4 digits of accountnumber 0344 553.00,
Nonpriority Creditors Name
incurred? §—_1 2/21/17
aa GORRORATEELVD When was the debt incurred? 1 21 1 7
Number Street .
NORFOLK 4 VA 93502 As of the date you file, the claim is: Check all that apply.
City State ZIP Code CQ) Contingent
O) unliquidated
Who incurred the debt? Check one. 2 Disputed
id Debtor 4 only
C2 Debtor 2 only Type of NONPRIORITY unsecured claim:
7 Debtor 1 and Debtor 2 only 2 Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
‘Cheek if this claim is for a community debt yeh didinehreport as pioaly claims
OQ) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. specity OTHER
Z no
Q) Yes
a semanas conunsannapnctratone statins meer ts anes — 7 50)
PROSPECT FINANCE 4 Last 4 digits of account number UNKNOWN _ ee
Nonpriority Creditor's Name . 20 | 9
2570 FOREST HILL BOULEVARD 4 When was the debt incurred?
Number Street .
WEST PALM BEACH 4 FL 93406 As of the date you file, the claim Is: Check all that apply.
City State ZIP Code Q Contingent
C) untiquidated
Who incurred the debt? Check one. 2 Disputed
44 Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only C2 Student loans
At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
OU Check if this claim is for a community debt you did not report as priority claims
U) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? ja other. Specity AUTOMOBILE
a No

OQ Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
Debtor 1

 

First Name Middle Name Last Name

Case RQ-BOOlrHIgN7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 33 of 66

ase num Uf known)

rar Your NONPRIORITY Unsecured CiCims — Continuation Page

After listing any entries on tis page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.25

 

 

 

 

 

 

 

Official Form 106E/F

SYNCB/AMAZON

 

 

 

Nonpriority Creditors Name 3

4125 WINDWARD PLAZA oO

Number Street

ALPHARETTA g GA 30005
City State ZIP Code

Who incurred the debt? Check one.

$d Debtor 1 only

C2 Debtor 2 only

Q) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this claim is for a community debt

 

 

 

Is the claim subject to offset?
Zi no
QO) Yes
dq
Nonpriority Creditors Name
G
Number Street
0
City State ZIP Code

Who incurred the debt? Check one.

Q) Debtor 1 only

U) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C2 Check If this claim is for a community debt

Is the claim subject to offset?

 

 

 

(J) No
QO) Yes
dq
Nonpriority Creditor’s Name
Q
Number Streat
q
City State ZIP Code

Who Incurred the debt? Check one.

C) Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

Cl No
UI Yes

Total claim

Last 4 digits of account number UNKNOWN _

s 811.00;

When was the debt incurred? 2 0 1 6

As of the date you file, the claim Is: Check all that apply.

O) Contingent
unliquidated
QO) Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

im Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

4 Other. Specify CREDIT CARD ‘

Last 4 digits of account number __

—_— $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

OC) Contingent
Q) unliquidated
QO) Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

| Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C2 Debts to pension or profit-sharing plans, and other similar debts
Cl) other. Specify.

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

C Contingent
C) unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts
C] Other. Specify

Schedule E/F: Creditors Who Have Unsecured Claims page 4
Debtor 1

Cage@eaairibjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 34 of 66

Number (if known)

 

First Name Middle Name Last Name

List Others to Be Notified About a Debt That You Already Listed

 

_ 5. Use this page only if you have others to be notifled about your bankruptcy, for a debt that you already litted in Parts 1 or 2. For
example, if a collection agency is trying to coct from you for a debt you owe to someone el__ se, list the original creditor in Parts 1 or

2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts Chat you listed in Part 1 or 2, list the
additlonal creditors here. If you do not have additional persons to be notifled for any debts in Parts 1 or 2, do not fill out or submit this Page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
a
Number Street
QO
0
ity nae cessed State. ZIP Code
C
Name
oOo
Number Street
Qo
Q
City State ZIP Code
Og
Name
oO
Number Street
oq
q
City = State ZIP Code
ao
Name
G
Number Street
Oo
0
City State ZIP Code
tr
Name
0
Number Street
0
G
pa maaan icc en i sina IR OOO cre
0
Name
(a
Number Street
oO
Q
ee er ee
QO
Name
]
Number Street
{]
q

 

City State ZIP Code

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
QO) Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

—_—_—_ eS CL i

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
CQ) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

V————_ — i

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
LJ Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): UL) Part 1: Creditors with Priority Unsecured Claims

U) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

—_ i

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): 0) Part 14: Creditors with Priority Unsecured Claims

QO) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): CO Part 1: Creditors with Priority Unsecured Claims

C Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number __

a cat

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): L] Part 1: Creditors with Priority Unsecured Claims
U Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number __

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 13
Debtor 1

ean Add the Amounts for Each Type of Unsecured Claim

 

First Name Middle Name Last Name

Case 402 9Rb¢ nein? Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 35 of 66

Case number (# known)

6. Total the amounts of certain types of unsecuredCclaims. This information is for statistical reporting purposes only. 28 U.S.C.§ 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Total claims
from Part 2

Official Form 106E/F

6a.

6b.

6c.

6d.

6e.

6h.

Gi.

Domestic support obligations

Taxes and certain other debts you owe the
government

Ciaims for death or personal Injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a sepLration agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6f.

6h.

Gi.

6j.

 

 

 

 

 

 

Total claim
$ 0.00
$ 0.00
$ 0.00
+5 0.00
$ 0.00
Total claim
5 121559.00
$ 0.00
5 0.00
+5 49325.92
$ 170884.92

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page 14
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 36 of 66

|
Fill in this information to identify your Te

     
    
  

Debtor 4 JEAN Y. ANTHIS

First Name

 

Middle Name Last Name

     

   
 
     
  
    

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

NORTHERN DISTRICT OF TEXAS

 

United States Bankruptcy Court for the:

Case number
(If known)

 

 

Official Form 106G

 

Schedule G: Executory Contracts and Unexpired Leases

() Check if this is an
amended filing

12/115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any

additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?

C) No. Check this box and file this forOwith the court with your other schedules. You have nothing else to report on this form.
i Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease Is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and

unexpired leases.

Person or company with whom you have the contract or lease

WOP WINSTED AT WHITEROCK, LLC RENT

 

Name
2210 WINSTED DRIVE

Number Street

 

DALLAS TXs 75214
City State ZIP Code
2.2
PROGRESSIVE LEASING BED
Name

 

256 W. DATA DRIVE oO
Number Street

 

 

DRAPER UT; 84020
City State ZIP Code
2.3,
q
Name

 

Number Street

City State ZIP Code

2.4

Number Street

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases

State what the contract or lease is for

page 1
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 37 of 66

re , , , |
Fill in this information to identify your casa:

Debtor 1 JEAN Y. ANTHIS

First Name Middle Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court rr the: NORTHERN DISTRICT OF TEXAS

 

Case number
(If known)

 

 

LU) Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additl. | Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every quesn.

 

4. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
No

OC) Yes

. 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
Q) No. Go to line 3.
i Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

W No

() Yes. In which community state or territory did you live?

- Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedufe D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Colump 2: The creditor to whom you owe the debt

 

Check all schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
; QO) Schedule D, line
ame —
QO) Schedule E/F, line
Number Street C) Schedule G, line
_ City” = State ZIP Code | cate ~
3.2 i
_ C1 Schedule D, line ‘
ame
Q] Schedule E/F, line
Number Street U) Schedule G, line
City ee State _ ZIP Code _.
3.3
- Q Schedule D, line
ame
QO) Schedule E/F, line
Number Street U Schedule G, line
Cty State . ZIP Code

 

Official Form 106H Schedule H: Your Codebtors page 1
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 38 of 66

Fill in this information to identify your aan

peotor1 JEAN Y. ANTHIS

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

NORTHERN DISTRICT OF TEXAS

 

United States Bankruptcy Court for the:

C be oe
repeal fr Check if this is:
CL) An amended filing

QA Supplement showing postpetition chapter 13
income as of the following date:

Official Form 106l MM 7 DDT YYYY
Schedule I: Your Income 1215

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include Information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

te Describe Employment

1. Fill in your employment
information. Debtor 1 Debtor 2 or non-filing spouse

pee ote sectttrnen . :
eS

 

 

 

 

RE ET I

If you have more than one job,

attach a separate page with
information about additional Employment status 4 Employed C) Employed
employers. C1 Not employed QC) Not employed

Include part-time, seasonal, or

self-employed work. CUSTOMER SERVICE

 

 

 

 

 

 

 

 

 

 

Occupation may include student Occupation
or homemaker, if it applies.
Employer’s name HOPPER
Employer's address = 101 ARCH STREET
Number Street Number Street
BOSTON MA 02110
City State ZIP Code City State ZIP Code

How long employed there? {MONTH

ara Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more an one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

 

For Debtor 1 For Debtor 2 or

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 2916.68 $
3. Estimate and list monthly overtime pay. 3. +§ 0.00 +¢
4. Calculate gross income. Add line 2 + line 3. 4. | $2916.68 $

 

 

 

 

 

Official Form 1061 Schedule !: Your Income page 1
Debtor 1

Case 20-30614-bjh7 Doc 1 Filed 02/26/20
JEAN Y. ANTHIS

First Name Middle Name Last Name

 

Entered 02/26/20 14:23:03 Page 39 of 66

Case number (f known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For Debtor 1 For Debtor 2 or
—momumucenen  AONSiling spouse __
Copy lime 4 here... escccccccsesseessssssessessessnssesescsoeessessesaesecssessessssenssussssaesess >4 $2916.68 $
5. Indicate whether you have the payroll deductions below:
5a. Tax, Medicare, and Social Security deductions Sa. §. 507.90 $
5b. Mandatory contributions for retirement plans 5b. § 0.00 $
5c. Voluntary contributions for retirement plans 5c. $ 0.00 $
5d. Required repayments of retirement fund loans 5d. §$ 0.00 $
5e. Insurance Se. $ 2.70 $
5f. Domestic support obligations 5. oS. 0.00 $
5g. Union dues 5g. § 0.00 $
5h. Other deductions. Specify: 5h. +§ 0.00 +8
6. Add the payroll deductions. Add lines 5a + 5b + 5¢+5d+5e+5f+5g+5h. 6 = § 510.60 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. ¢ 2406.08 5
8. List all other Income regularly received:
8a. Net income from rental property and from operating a business, 8a. $ 0.00 $
profession, or farm
Attach a statement for each property and business showilgross receipts, ordinary and
necessary business expenses, and the total monthly net income.
8b. Interest and dividends $ 0.00 $.
8c. Family support payments that you, a non-filing spouse, or a dependent $ 0.00
regularly receive
Include alimony, spousal support, child support, maintenance, divorce settlement, and
property settlement.
8d. Unemployment compensation $ 0.00
8e. Social Security 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance that you
receive, such as food stamps or housing subsidies.
Specify (Debtor 1): Specify (Debtor 2 or Non-Filing Spouse):
SNAP
¢___ 193.00 $
8g. Pension or retirement income $ 0.00 $
8h. Other monthly income.
Specify (Debtor 1): Specify (Debtor 2 or Non-Filing Spouse):
$ 0.00 $
9. Add all other income. Add fines 8a + 8b + 8c + 8d + Be + 8f +8g + Bh. $___ 193.00 $ I
10. Calculate monthly income. Add line 7 + line 9. g 2599.08 | +] 5 0.00}/=| 5 2599.08 }}
Add the entries in tine 10 for Debtor 1 and Debtor 2 or non-filing spouse.

 

 

 

 

 

 

11.State all other reguiar contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your housshold, your dependents, your roommates, and other friends or
relatives. Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

 

 

Specify: 1.4 § 0.00 :
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. 2599.08
12, Do you expect an increase or decrease within the year after you file this form? monty in come
No.
Q) Yes. Explain:

Official Form 1061

 

 

 

Schedule I: Your Income page 2
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 40 of 66

Fill in this information to identify your case:

JEAN Y. ANTHIS

 

 

Debtor 1 First Name Middle Name Check if this is:
2 .
Goze, if filing) First Name Middle Name Last Name 5 An amended filing
A supplement showing postpetition ch
N TRICT OF 9 postpe apter 13
United States Bankruptcy Court for the: NORTHERN DIS OF TEXAS expenses as of the following date:
Case number MM / DD/ YYYY

 

(If known)

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attaL another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Describe Your Household

1. Is this a joint case?

 

wf No. Go to line 2.
C) Yes. Does Debtor 2 live in a separate household?

LI} No
LJ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents? W@W No

Dependents relationship to Dependent’s Does dependent live
Do not list Debtor 1 and LJ Yes. Fill out this information for | Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent............... eee eae nn = a

Do not state the dependents’ L) No
names. LI] Yes

CO) No
Ci Yes

Q No
QO) Yes

CL) No
CO Yes

Q) No
QC) Yes

 

 

 

 

 

 

 

3. Do your expenses include WH No
expenses of people other than Q
yourself and your dependents? _— Yes

CREAN Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

 

Include expenses paid for with non-cash government assistance If you know the value of

 

such assistance and have included it on Schedule I: Your income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and eC
any rent for the ground or lot. 4. $1030.00.
If not included in line 4:
4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. § 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d § 0.00

Official Form 106J Schedule J: Your Expenses page 1
Debtor 1

10.
11.

12.

13.
14.

15.

16.

17.

18.

19.

20.

Official Form 106J

Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 41 of 66

JEAN Y. ANTHIS

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Deo not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance

15b. Health insurance

15c. Vehicle insurance

15d. Other insurance. Specify: RENTERS.

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: Oo

Installment or lease payments:

17a. Car payments for Vehicle 1

17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (if known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 106)).

Other payments you make to support [thers who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or rent(r’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

5.

6a.
8b.
6c.
6d.

10.

11.

12.

13.
14.

15a.
15b.
15¢.
18d.

16.

17a.

17b.

17c.

17d.

18.

19.

20a.

20b.
20c.
20d.

20e.

Your expenses

Da RRR a PETROS A

$ 0.00

100.00
s 60.00
$120.00.
$ 0.00
$ 180.00
s_ 0.00
$20.00
$__Ci00,00
$A I
$ 140.00
$ 200.00
$00
3 20.00
$ 0.00
$ 110.00
$ 40.00
$ 0.00
$ 450.00
$
$
$
$ 0.00
50.00
$ 0.00
§ 0.00
$ 0.00
$0.00
$00.

page 2
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 42 of 66

Debtor 1 JEAN Y. ANTHIS Case number (known)

First Name Middis Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because‘ bfa modification to the terms of yor mortgage?

LD No. 7 _ -
i Yes. Explain here: STUDENT LOAN REPAYMENT STARTS THIS YEAR

Official Form 106J Schedule J: Your Expenses

 

 

21.

22a.

22b.

22c.

23a.

23b.

23c.

 

 

 

 

 

 

 

 

+$ 0.00
|
i
$ 2610.00 |
$ 0.00 |
$ 2610.00 |
$ 2599.08
-$ 2610.00
$ -10.92
page 3
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 43 of 66

Fill in this information to identify your case:

Debtor 4 JEAN Y. ANTHIS

First Name Last Name

Debtor 2
(Spouse, if fillng) First Name Middle Name Last Name

United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 

Case number
(if known)

 

 

L) Check if this is an

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 12115

 

Hf two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

id No

C) Yes. Name of person - Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x hawt [bythe x

 

 

4 a ,
Sighature of Debtor 1 Signature of Debtor 2
Date ws 4 & / Date

MMi/ DD // YYYY MM/ DD / YYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 44 of 66

Fill in this information to identify your case:

Debtor1 JEAN Y. ANTHIS

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the. NORTHERN DISTRICT OF TEXAS

 

Case number
(If known) () Check if this is an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for sujsplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

QO) Married
(A Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

{] No

ld Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
OQ Same as Debtor 1 Cc) Same as Debtor 1
555 EDGECOMBE AVENUE From 2018 From
Number Street To 2019 Number Street To
10F
NEW YORK NY 10032
City State ZIP Code City State ZIP Code
CI same as Debtor 1 C) same as Debtor 1
101 COURS BERRIAT From 2017 From
Number Street Number Street
To 2018 To

PREMIERE ETAGE PORTE GAUCE

GRENOBLE RHONI FR
City State ZIP Code City State ZIP Code

 

 

 

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No
(] Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

BEERS exoiain the Sources of Your Income

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 45 of 66

JEAN Y. ANTHIS

Firet Name Middle Name

Debtor 1

 

Case number (f known)
Lest Name

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

OQ) No
1 Yes. Fill in the details.

Debtort Debtor?
Sources of income Gross income

Sources of income Gross income

Check all that apply (before deductions and = Check all that apply (before deductions and
exclusions) exclusions)
From January 1 of current year until a resoes commissions, 5 2776.62 Q) Wages, commissions,
the date you filed for bankruptcy: onuses, Ups bonuses, tips — ==
O Operating a business QO Operating a business
For last calendar year: Wages, commissions, CJ wages, commissions,
bonuses, tips $ 43256.65 bonuses, tips $
(January 1 to December 31, 2019 Operating a business O) Operating a business
For the calendar year before that: a Wages, commissions, C) Wages, commissions,
bonuses, tips 4450 bonuses, tips

(January 1 to December 31, 2018) Operating a business Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuis; r oyalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

QO) No
(ef Yes. Fill in the details.

Debtor2

   

 

 

 

 

 

Sources of income Gross income from Sources of income Gross income from
Describe below each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until UNEMPLOYMENT 526.00 —-__ $
the date you filed for bankruptcy: SN AP $ 386.00 5
—_—____________ ¢
For laat calendar year: UNEMPLOYMENT ¢ 1072.00
(January 1 to December 31, 2019 ) SNAP 1520.00
YYYY
For the calendar year before that: SNAP $ 388.00 $

 

 

(January 1 to December 31, 2018 )
YYYY

 

 

Official Form 107 Statement of Financlal Affairs for IndividualFiling for Bankruptcy

page 2
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 46 of 66

Debtor 1

JEAN Y. ANTHIS Case number (if known)

 

First Name Middle Name Last Name

ree Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

Official Form 107

 

C) No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as

“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

C) No. Go to line 7.

CJ Yes. List below each creditor to whom you paid a total of $6,825" or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

@i Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

1 No. Go to line 7.

L) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Dates of
payment

Total amount paid Amount you still owe

Creditor's Name

 

Number Street

 

 

State ZIP Code

City

 

Creditor’s Name

 

Number Street

 

 

City State ZIP Code

 

 

Creditor’s Name

 

Number Street

 

 

State ZIP Code

City

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Was this payment for...

Q) Mortgage

UJ car

Q) Credit cara

Q Loan repayment

O Suppliers or vendors

C) other

im Mortgage

Q) car

Q) Credit card

C) Loan repayment

QO Suppliers or vendors

Lj Other

OQ Mortgage

CQ car

Q) creait card

C) Loan repayment

O) Suppliers or vendors

) Other

page 3
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 47 of 66

Debtor 4 JEAN Y. ANTHIS

Case number (f known)
First Name Middle Name Last Name

 

— Rane ne Sane i = OR

7. Within 1 year before you filed for bankruptcy, dd you make a payment on a debt you owed anyone whocwas an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner,
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operateas a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

WH No

C] Yes. List all payments to an insider.

Dates of Total amount Amount you still Reason for this payment

 

 

 

 

payment paid owe -
Insider's Name ‘ $
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

 

 

 

 

 

 

 

 

 

an insider?
Include payments on debts guaranteed or cosigned b an insider.
@ No
(CJ Yes. List all payments that benefited an insider.
Dates of Total amount Amount you still Reason for this payment
payment paid owe Include creditor's name
Insider's Name § §
Number Street
City State ZIP Code
$ 5
Insider's Name
Number Street
City State ZIP Code
Official Form 107 Statement of Financial Affairs for IndividualFiling for Bankruptcy page 4
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 48 of 66

Debtor 1 JEAN Y. ANTHIS

Case number (known).
First Name Middle Name Last Name

 

 

identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were Cou a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

WH No

Q) Yes. Fill in the details.

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Court Name O Pending
CQ) on appeal
:Number Street | Concluded
Case number !
‘City State ZIP Code
Case tite ‘Court Name Q Pending
QO) on appeal
“Number Street C) concluded
Case number
City State ZIP Code

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the detals below.

@ No. Goto line 11.
QI Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditor's Name

 

Number Street Explain what happened

Ll Property was repossessed.

(J Property was foreclosed.

L) Property was garnished.

City State ZIP Code Ol Property was attached, seized, or levied.

 

 

Describe the property Date Value of the property

 

Creditors Name

 

Number Street
Explain what happened

 

Property was repossessed.

Property was foreclosed.

Property was garnished.

Property was attached, seized, or levied.

 

City State ZIP Code

OOOO

Official Form 107 Statement of Financial Affairs for IndividualFiling for Bankruptcy page 5
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 49 of 66

Debtor 1 JEAN Y. ANTHIS Case number ( known),

 

First Name Middle Name Last Name

11. Within 90 days before you filed Cor bankruptcy, didany creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

W no

CI Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor's Name 1
Number = Street $.
City State ZIP Code Last 4 digits of account number: XXXX-__

12. Within 1 year before you filed for bankruptcy, was any of your property in the possessio( of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

f No
UL] Yes

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
No
C) Yes. Fill in the details for each gift.

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
Person to Wham You Gave the Gift $
$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person _ the gifts
Person to Whom You Gave the Gift §
$

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for IndividualFiling for Bankruptcy page 6
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 50 of 66

Debtor 1 JEAN Y. ANTHIS Case number (i known)

First Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with Ctotal value of more than $600 to any charity?

4 No

CI Yes. Fill in the details for each gift or contribution.

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
Charity's Name $
§

 

 

 

Number Street

 

City State ZIP Code

Ea List Certain Losses

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Ww No
LI Yes. Fill in the details.

Describe the property you fost and Describe any insurance coverage for ts loss Date of your Value of property
los

how the loss occurred . loss lost
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property

List Certain Payments or Transfers

 

16. Within 1 year before you filed fr bankruptcy, did you or anyone else acting on your behalf pay or tCansfer any property to anyone
| you consulted about seeking bankruptcy or preparing a bankruptcy petition?
i Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

No
C) Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
Person Who Was Paid 7 7 7 made
Number Street $
$

 

 

City State ZIP Code

 

Email or website address

 

1 Person Who Made the Payment, if Not You

Official Form 107 Statement of Financia! Affairs for IndividualFlling for Bankruptcy page 7
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 51 of 66

 

 

 

 

 

 

 

Debtor 1 JEAN Y. ANTHIS Case number (f known)
First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
transferwas made payment

Person Who Was Paid
$

Number Street
$

 

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed f(r bankruptcy, did you or anyone else acting on your behalf pay or tUansfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

a No
QI Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
~ 7 - . made
Person Who Was Paid
Number Street $
$

 

 

City State ZIP Code

18, Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred In the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

W No

U Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

 

Person Who Recsived Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for IndividualFiling for Bankruptcy page 8
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 52 of 66

Debtor 1 JEAN Y. ANTHIS Case number (f known)

First Name Middie Name Last Name

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

No
C) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust —_—_——_

 

- _ ed

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
i 20. Within 1 year before you filed f(r bankruptcy, were any financial accounts or Instruments held in your name, or for your benefit,

closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

@ No
C) Yes. Fill in the details.

oe me an a mac

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred

 

Name of Financial Institution
XXXX—___ Q) checking $ |

 

Number Street a Savings

QO Money market

 

QO Brokerage
Clty State ZIP Code UO other

 

OOK. Cl checking $

 

Name of Financial Institution
O Savings

 

Number Street QO Money market

QO Brokerage
CI other

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

W@ No
C) Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to It? Describe the contents Do you still
z have it?
| 0) No
Name of Financial Institution Name i O Yes
Number Street Number Street
Clty State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for IndividuaiFiling for Bankruptcy page 9
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 53 of 66

Debtor 1 JEAN Y. ANTHIS Case number (known)

 

 

 

 

First Name Middle Name Last Name

| 22. Have you stored property in a storageCunit or place other thanyour home within 1 year before you filed for bankruptcy?
1 EINo
Q) Yes. Fill in the details.

 

 

 

 

  

 

 

 

 

 

 

 

 

i
| Who else has or had access to it? Describe the contents Do you still
have it?
i
Name of Storage Facility Ni U1 No
ame rag An ame OQ
; Yes
Number Street Number Street
a
City State ZIP Code
Clty State ZIP Code
Identify Property You Hold or Control for Someone Else
i 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
! or hold in trust for someone.
W No
; (2) Yes. Fill in the details.
Where is the property? Describe the property Value
Owner's Name $
q
Number Street
} Number Street
q
j
! q
! City State ZIP Code
i City State ZIP Code

} Part 10: | Give Detalis About Environmental Information

 

For the purpose of Part 10, the following definitions apply:

= Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,

including statutes or regulations controlling the cleanup of these substances, wastes, or material.

a Site means any location, facility, or property as defined under any environmental law, whether you now own, opLe, or
utilize it or used to own, operate, or utilize it, includin‘disposal sites.

= Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings tat you know about, regardless of when they occu rred.

24,.Has any governmental unit notified you that you may be liableor potentially liable under or in violation of an environmental law?

 

 

 

 

 

a No
CQ) Yes. Fill in the details.
Governmental unit Environmental law, if you know it
Name of site Governmental unit
Number Street Number Street
City State ZIP Code
City State ZIP Code
Official Form 107 Statement of Financial Affairs for IndividualFiling for Bankruptcy

Date of notice

page 10
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 54 of 66

Debtor 1 JEAN Y. ANTHIS Case number (if known)

 

 

First Name Middle Name Last Name

25. Have you notifled any governmental unit of anCrelease of hazardous material?

QC) Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it
Name of site Governmental unit
Number Street Number Street i :
City State ZIP Code

 

Clty State ZIP Code

Date of notice

26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

 

 

 

 

 

 

No
(J Yes. Fill in the details.
Court or agency Nature of the case Status of the
a case
Case title.
Court Name QO Pending
QO on appeal
Number Street QO) conctuded
Case number City State ZIP Code
Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any busi ?

C2) A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

C2) A member of a limited liability company (LLC) or limited liability partnership (LLP)
QO) A partner in a partnership
CO An officer, director, or managing executive of a corporation

C) An owner of at least 5% of the voting or equity securities of a corporation

© No. None of the above applies. Go to Part 12.
C) Yes. Check ail that apply above and fill in the details below for each business.

Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

 

 

 

EIN:
Number Street
Name of accountant or bookkeeper Dates business existed
From
City State ZIP Code
Describe the nature of the business Employer identification number

 

 

 

 

EIN:

Number Street
} Name of accountant or bookkeeper Dates business existed
i aa
(
t
} From
| City State ZIP Code
Official Form 107 Statement of Financial Affairs for IndividualFiting for Bankruptcy

Do not include Social Security number or ITIN.

page 11
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 55 of 66

Debtor 1 JEAN Y. ANTHIS Case number (if known)

First Name Middle Name Last Name

 

 

 

 

Describe the nature of the business Employer identification number
a Do not include Social Security number or ITIN.

 

 

 

EIN: a
Number Street Name of accountant or bookkeeper Dates business existed
From To

 

 

City State ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone aboutCyour business? Include all fnancial
institutions, creditors, or other parties.

W No

C) Yes. Fill in the details below.

Date Issued

 

Name MM /DD/YYYY

 

Number Street

 

 

i City State ZIP Code

 

Part 12: Be

i have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

| 18 U.S.C. §§ 152, 1341, 1519, and 3571.

x (fan. bn thr x

Signature of Debtor 1 Signature of Debtor 2

i Dateo</ 7 ie/2 02-0 Date

   

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

UL] No

UW yes

Did you pay or agree to pay someone who Is not an attorney to help you fill out bankruptcy forms?

No

C] Yes. Name of person, . Attach the Bankruptcy Petition Preparer’s Notice,

 

Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for individualFiling for Bankruptcy page 12
Re: JesretAqeis0614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 56 of 66
Overflow - Statement of Financial Affairs

Question 2:

Street 1 219 Maverick Street
Street 2 Apt 3

City Boston

State MA

Zipcode 02128

Started At 2016-02-01

Ended At 2017-09-01

Overflow - Statement of Financial Affairs Page 1 of 1
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 57 of 66

Fillin this information to identify your case:

Debtor 4 JEAN Y. ANTHIS

First Name Middle Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

Case number C) Check if this is an
(if known) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 ia

 

If you are an indlvidual filing under chapter 7, you must fill out this form If:

® creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Creditors Yho rave Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to de with the property that Did you claim the properiy
secures a debt? as exempt on Schedule ¢?
Creditor's
name: CAPITAL ONE AUTO FINAN G4 Surrender the property. &4 No
7 (J) Retain the property and redeem it. OC) Yes
=o of VEHICLE CLUBMAN MINI COOP L) Retain the property and enter into a

Reaffirmation Agreement.

securing debt:
C) Retain the property and (explain):

 

Creditor’s (CJ Surrender the property. UC) No
name:
(C) Retain the property and redeem it. UO Yes

Description of
property
securing debt:

CJ Retain the property and enter into a
Reaffirmation Agreement.

CQ) Retain the property and [explain];

 

Creditor’s C) Surrender the property. UINo
name:
C) Retain the property and redeem it, OQ Yes

Description of
property
securing debt:

C] Retain the property and enter into a
Reaffirmation Agreement.

() Retain the property and [explain];

 

Creditor’s CJ Surrender the property. ONo
name:
C) Retain the property and redeem it. Cl Yes

Description of
property
securing debt:

L) Retain the property and enter into a
Reaffirmation Agreement.

CI) Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 58 of 66
JEAN Y. ANTHIS

Debtor 1 Case number (/f known)

 

First Name Middla Nama Last Name

List Ycur Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts ald Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effe(t; the lease period has not yet
ended. You may assume an unexpired personal property lease If the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: PROGRESSIVE LEASING ONo
Description of leased BED Wes
property:

Lessors name: ONo

Description of leased CI Yes

property:

Lessor’s name: UONo

Description of leased QL) Yes

property:

Lessors name: UINo

L) Yes

Description of leased

property:

Lessor's name: OI No
ae L) Yes

Description of leased
property:

Lessor’s name: No
Oy

Description of leased 8s
property:

Lessor’s name: ONo

UL) Yes

Description of leased
property:

|

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any

personal property that is subject to an unexpired lease.

 

Date

 

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7

Signature of Debtor 2

MM/ DD/ YYYY

page 2
Entered 02/26/20 14:23:03 Page 59 of 66

Check one box only as directed in this form and in
Form 122A-1Supp;

Case 20-30614-bjh7 Doc 1 Filed 02/26/20

Fill in this information to identify your ot

      

Debtor1 JEAN Y. ANTHIS
First Name Middle Name Lasi Name i 1 .
. There } i
Debtor 2 u Th S$ no presumption of abuse.
(Spouse, if filing) First Name Middle tame Last Name

 

LJ 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7

, . NORTHERN DISTRICT OF TEXAS
United States Bankruptcy Court for the: Means Test Calculation (Official Form 1224-2).

Case number

(if known) Cl 3. The Means Test does not apply now because of

qualified military service but it could apply later.

 

 

C) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 42/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 

 

[art + | Calculate Your Current Monthly Income

, 1. What is your marital and filing status? Check one only.

; C) Not married. Fill out Column A, lines 2-11.
LJ Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

(J Married and your spouse is NOT filing with you. You and your spouse are:
QO Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

i L) Living separately or are legally separated. Fill cut Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
Spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(bX7\(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 4 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6
Fill in the result, Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, wnte $0 in the space :

Cofumn A Column B
| Debtor 1 Debtor 2 or
non-filing spouse
: 2. Your gross wages, salary, tips, bonuses, overtime, and commissions 2950.0
___ (before all payroll deductions). $_ 2950.00 $
3, Alimony and maintenance payments. Do not include payments from a spouse if 0.00
, Column Bis filled in. $___U.00 $
' 4. All amounts from any source which are regularly paid for household expenses
| of you or your dependents, including child support. Include regular contributions
: from an unmarried partner, members of your household, your dependents, parents,
i and roommates. Include regular contributions from a spouse only if Column B is not
. _ filled in. Do not include payments you listed on line 3. $__ 0.00 $
| 5. Not income from operating a business, profession, Debtor 41 Debtor 2
Gross receipts (before all deductions) $__0.00 $
| Ordinary and necessary operating expenses -$0.00-$§
| Net monthly income from a business, profession, orfam ¢ Q.00 § poPyy, $ 0.00 $
6. Net income from rental and other real property Debtor 1 Debtor 2
Gross receipts (before all deductions) $§ VU. $
Ordinary and necessary operating expenses -$0.00-$
Net monthly income from rental or other real property $0.00 5 oPy $ 0.00 $

———————— =

7. Interest, dividends, and royalties $ 0.0:

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Debtor 1 JEAN Y. ANTHIS Case number (if known)

10.

. Calculate your total current monthly income. Add lines 2 through 10 for each
column. Then add the total for Column A to the total for Column B. ' $3309.66 3309. 66 | \*

Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 60 of 66

First Name Middle Name Last Name

 

 

Column A
Debtor 1

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: ...........0-.......ce
$ 0.00

 

Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the

United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it
does not exceed the amount of retired pay to which you would otherwise be entitled if
retired under any provision of title 10 other than chapter 61 of that title.

Income from all other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Social Security Act; payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
States Government in connection with a disability, combat-related injury or disability, or
death of a member of the uniformed services. If necessary, list other sources on a
separate page and put the total below.

SNAP $
$

 

Total amounts from separate pages, if any. +¢$

:
'

266.33

8. Unemployment compensation $

0.00

93.33

Determine Whether the Means Test Applies to You

Column B
Debtor 2 or

non-filing spouse

5

+$

 

i

 

| $0.00 :=}s_3309.66

 

 

Total current
monthly income

 

t 12. Calculate your current monthly income for the year. Follow these steps:

13,

14.

Multiply by 12 (the number of months in a year).

12b. The result is your annual income for this part of the form.

Calculate the median family income that applies to you. Follow these steps:

tte ce

Fill in the state in which you live.

Fill in the number of people in your household.

 

Fill in the median family income for your state and size of household. sesaneoneseennecnecatecseess

 

ee BL

 

 

To find a list of applicable median income amounts, go online using the link specified i in the separate

instructions for this form. This list may also be available at the bankruptcy clerk's office.

How do the lines compare?

 

$_49996.00

 

14a. Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.

Go to Part 3. Do NOT fill out or file Official Form 122A-2

14p. L] Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.

Go to Part 3 and fill out Form 122A~2.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income

page 2

 
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 61 of 66

Debtor 1 JEAN Y. ANTHIS Case number (if known)

 

 

First Name Middle Name Last Name

Sign Below

By signing here, | declare under penaity of perjury that the information on this statement and in any attachments is true and correct.

| «(ed WE /. thd x

 

signature of Debtor 1 Signature of Debtor 2

Date j Date
MM// DD MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked line 14b, fi ill out Form 122A-2 and fi le it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 3
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 62 of 66

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES BANKRUPTCY COURT FOR THE

IN RE:

 

JEAN Y. ANTHIS O

)
)
) Case No.
)
Debtor. )

Chapter 7
VERIFICATION OF MATRIX

The above named debtor hereby verifies that the attached List of Creditors is true
and correct to the best of his/her/their knowledge.

Date: La vf, 2020 (fe Ay. (. Lh

7 Debtor Signature
Case 20-30614-bjh7 Doc 1 Filed 02/26/20

Aafcu
Po Box 619001
Dfw Airport, TX 75261

American Credit Acceptance
340 East Main Street
Spartanburg, SC 29302

Bank Of America
4060 Ogletown Stanton Rd
Newark, DE 19713

Capital One Auto Finan
3901 Dallas Pkwy
Plano, TX 75093

Capital One Bank Usa N
Po Box 85520
Richmond, VA 23285

Credit One Bank Na
Po Box 98875
Las Vegas, NV 89193

Capital One Bank Usa
Po Box 85015
Richmond, VA 23285

Entered 02/26/20 14:23:03 Page 63 of 66
Case 20-30614-bjh7 Doc 1 Filed 02/26/20

Chase Card
201 North Walnut Street
Wilmington, DE 19801

Comcast Cable
8014 Bayberry Road
Jacksonville, FL 32256

Dept Of Education Neln
121$ 13 Th St
Lincoln, NE 68508

Eversource
1 Nstar Way
Westwood, MA 02090

Fair Collections Out
12304 Baltimore Ave Ste
Beltsville, MD 20705

First Choice Credit Union
1055 South Congress Avenue
West Palm Beach, FL 33406

Merrick Bank Corp
Po Box 9201
Old Bethpage, NY 11804

Entered 02/26/20 14:23:03 Page 64 of 66
Case 20-30614-bjh7 Doc 1 Filed 02/26/20

Massachusetts Dept Of Revenue
Po Box 7089
Boston, MA 02241

Navy Federal Cr Union
Po Box 3700
Merrifield, VA 22119

Portfolio Recovery Associates Llc
120 Corporate Blvd
Norfolk, VA 23502

Progressive Leasing
256 W Data Drive
Draper, UT 84020

Prospect Finance
2570 Forest Hill Boulevard
West Palm Beach, FL 33406

Syncb Amazon
4125 Windward Plaza
Alpharetta, GA 30005

Wop Winsted At Whiterock Lic
2210 Winsted Drive
Dallas, TX 75214

Entered 02/26/20 14:23:03 Page 65 of 66
Case 20-30614-bjh7 Doc 1 Filed 02/26/20 Entered 02/26/20 14:23:03 Page 66 of 66

GPSOLVE

Clerk of Court
U.S. Bankruptcy Court

Northern District of Texas

In re: Jean Y. Anthis
Dear Clerk of Court,

I am the managing attorney of Upsolve.org. Upsolve is a national legal aid nonprofit funded 0
the Legal Services Corporation and leading philanthropic fo tions. We provide free Chapter

7 assistance for low-income debtors who need a fresh start but cannot afford counsel.

I am writing to notify the Court that Upsolve has assisted the above-captioned debtor in
preparing their Chapter 7 forms. Upsolve is not the pro se debto attorney. And because we
have provided our services pro bono, Upsolve is not a petition preparer under section 110 of
the Bankruptcy Code. As a result, Official Form 119 is not required of the debtor and has not

been provided.

If you have any additional questions, please do not hesitat to contact me at

tina@upsolve.org. Please docket this letter.

Respectfully Submitted,

Tina Tran
